Citation Nr: 1516179	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  98-18 404	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy.

2.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy.

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy. 

4.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1974, from October 1974 to August 1976, and from March 1990 to February 1992, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  She also had service in a reserve component of the military between 1976 and 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1998 rating decision in which the RO in Winston-Salem, North Carolina, inter alia, denied the Veteran's claims of entitlement to service connection for memory loss, headaches, joint pain, chronic fatigue, and menstrual problems.  In August 1998, the Veteran submitted a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 1998, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Phoenix, Arizona, which has certified the appeal to the Board.  

In February 2000, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In April 2000, the Board remanded the claims on appeal to the RO for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claims (as reflected in a February 2001 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

In May 2002, the Board denied the Veteran's claims, each to include as due to undiagnosed illness.  In February 2010, the Veteran asserted, through her representative, that she had never received a copy of the Board's May 2002 decision.  In March 2010, the Board acknowledged that although a copy of the Board's May 2002 decision had been sent to the Veteran at her address of record, it had been returned by the post office as undeliverable.  As such, the Board mailed the Veteran another copy of its decision.

Thereafter, the Veteran appealed the May 2002 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.

In May 2011, the Board recharacterized the matters on appeal to include reference to "qualifying chronic disability," as set out in amendments to 38 U.S.C.A. § 1117 (West 2014).  The Board remanded the claims to the RO for further action, to include additional development of the evidence.

After taking further action, in a May 2012 rating decision, the RO granted service connection for menstrual disorder, status post hysterectomy and trachelectomy (also claimed as premenstrual syndrome (PMS)), effective June 13, 1996; representing a full grant of the benefit sought with respect to the matter of service connection for that disability.  The RO continued to deny the remaining claims on appeal (as reflected in an April 2012 SSOC) and returned these matters to the Board for further appellate consideration.

In December 2012, in light of argument advanced by the Veteran's representative, the Board expanded the claims remaining on appeal to include service connection on a secondary basis (as reflected on the title page).  The Board again remanded the claims to the RO in December 2012 and September 2013, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims on both occasions (as reflected in May 2013 and May 2014 SSOCs, respectively) and returned these matters to the Board for further appellate consideration.

The Board notes that this appeal is now being processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

In June 2014 and July 2014, after the matters on appeal were returned to the Board's jurisdiction, the Phoenix RO added evidence to the Veteran's electronic claims files, including records from the Social Security Administration (SSA), VA treatment records, and a July 2014 rating decision in which the RO, inter alia, increased the rating assigned for the Veteran's service-connected psychiatric disorder (anxiety disorder, not otherwise specified (NOS)) from 50 to 70 percent, effective January 24, 2012, and granted a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective January 28, 2012.  Upon inquiry from the Board, in September 2014, the Veteran, through her representative, indicated that she wished to waive initial consideration of this evidence by the agency of original jurisdiction (AOJ) in the connection with the issues presently developed for appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that the Veteran was originally represented by The American Legion with regard to the claims currently on appeal.  In February 2011, the Veteran granted a power-of-attorney in favor of a private attorney.  Then, in October 2011, she again granted a power-of-attorney in favor of The American Legion; that organization has submitted written argument on her behalf.  The Board has recognized the change in representation.

The Board's decision addressing the claims for service connection for memory loss, headaches, and chronic fatigue-to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy-is set forth below.  The claim for service connection for joint pain is addressed in the remand following the order; that matter is again being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.

As a final preliminary matter, the Board notes that it previously referred to the AOJ the matter of whether new and material evidence to reopen a claim for service connection for irritable bowel syndrome had been received.  It does not appear that this matter has yet been addressed by the AOJ.  As such, it is not properly before the Board, and is again referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The most probative evidence of record reflects that the Veteran's complaints of memory loss and chronic fatigue are symptoms of her service-connected anxiety disorder.

4.  The most probative evidence of record reflects that the headaches the Veteran has experienced post-service are most properly attributed to the known clinical diagnosis of migraine.

5.  Chronic headaches were not shown in service, or for more than one year thereafter, and the most persuasive evidence of record preponderates against a finding that the Veteran's migraines are in any way related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

2.  The criteria for service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

3.  The criteria for service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in January 2013 and September 2013 post-rating letters, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate her claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The AOJ also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of these letters, and opportunity for the Veteran to respond, the May 2013 and May 2014 SSOCs reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the above-described notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of multiple VA examinations, as well as service, VA, and private medical treatment records, and records from the Social Security Administration.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements provided by the Veteran, and by her former and current representatives, on her behalf.

As for the February 2000 Board hearing, the Veteran was provided an opportunity to set forth her contentions before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the February 2000 hearing, the undersigned identified the issues on appeal as they were then characterized.  Also, information was solicited regarding the nature of the Veteran's conditions, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, as noted, since the time of the February 2000 hearing, the Board has directed further development of the claims in multiple remands (to include an April 2000 remand that predated the Board's prior denial in May 2002).

As to those remands, the Board finds that the AOJ has substantially complied with their directives with respect to the claims herein decided.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has been examined for purposes of determining whether her complaints of memory loss, headaches, and/or chronic fatigue can be attributed to one or more known clinical diagnoses and, if so, whether any such diagnosed conditions have been caused by in-service air gun vaccinations, or caused or aggravated by her service-connected menstrual disability, as alleged.  Outstanding VA treatment records have also been procured.  The Board finds that no further AOJ action in connection with any of the claims herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The Veteran's service treatment records are entirely negative for any mention of memory loss or fatigue.  She complained of headaches on one occasion during service, in December 1976, along with symptoms of tension, nausea, dizziness, and diarrhea, and was given a clinical assessment of acute gastroenteritis.  Thereafter, there is no further mention of headaches throughout the remainder of her service, through February 1992.

Post-service, the Veteran first presented for treatment of headaches in April 1995.  Her headaches were variously described as "tension" (or probable tension) headaches, to include in June 1995 and March 1996, and as "migraine" (or common migraine) headaches, to include in February 1996 and March 1996.

In May 1996, the Veteran underwent a VA Persian Gulf examination.  She complained of, among other things, chronic fatigue, headaches, sleep disturbances, difficulty concentrating and focusing, difficulty talking to friends, and feeling isolated, alienated, and different.  She indicated that none of these problems had been present during her service in the Persian Gulf.

In June 1996, the Veteran reported having headaches since 1995.  She also reported difficulty falling and staying asleep, and occasional nightmares.  The clinical assessment was that she had common migraines and mild depression.  Poor sleep was again noted in July 1996, and it was noted in August 1996 that she had common migraines with some atypical features.

In May 1997, the Veteran was examined in connection with her claims for service connection for headaches and depression.  She reported that she suffered from migraine headaches that began in 1994, and depression that began "years ago."  She indicated that she was under a lot of stress because of financial pressures; that she worried constantly about her problems; that she had poor concentration and was forgetful; and that her sleep was fair.  The diagnostic assessment was that she had migraine headaches and dysthymic disorder.

The same day, the Veteran was also examined in connection with her claim for service connection for a gynecological disorder.  She reported going through early menopause, with symptoms that included irregular cycles, fatigue, irritability, and hot flashes.  Testing did not confirm premature menopause.  The final diagnostic assessment was perimenopausal state.

During the Board hearing in February 2000, the Veteran testified that she did not experience memory loss, headaches, or chronic fatigue during active duty, to include during her service in Southwest Asia, and that all of these problems began after she left the military.  She indicated that she first noticed difficulty with concentration and memory in late 1993 or early 1994, when she went back to school to become a registered nurse; that she first sought treatment in 1996, when the condition worsened; and that the cause of her memory problems had not been identified.  She also reported that she first started having headaches in 1994; that they could last from 12 to 24 hours or more; that they were occurring at the rate of one per week over a five-week period; that her symptoms included sensitivity to light; that she first sought treatment for the headaches in 1995; and that she had been unconvincingly diagnosed (she felt) with migraine and/or tension headaches.  The Veteran also testified that she had had chronic fatigue since approximately 1994 or 1995, around the same time that she began to experience headaches and memory loss, and that the cause of her fatigue had not been identified.

In an April 2000 letter, a treating VA physician noted that the Veteran had several chronic complaints that might qualify under the claim category of "undiagnosed illness."  The physician noted that the Veteran described problems with mostly short-term memory; that it did not sound like she had ever had any neuropsychiatric testing to better define her reported cognitive deficits, and that the physician had discussed with the Veteran the possibility of referring her to psychology for formal testing if her memory difficulties progressed.

With regard to headaches, the physician noted that the Veteran's headaches had been labeled as migraines in the past, but had features of both muscle tension and migraine headaches and, based on presentation, did not fall into a clear-cut diagnostic category.  The physician noted that the Veteran's neurological examinations had never revealed any focal deficits, and that her headaches were not accompanied by associated symptoms or a classic migraine prodrome.

The physician also noted that the Veteran was chronically fatigued, with no clear etiology.  It was noted that the Veteran had had some recent problems with iron deficiency anemia, presumed due to gastrointestinal and menstrual blood loss, but that the fatigue clearly predated the anemia, and that thyroid function tests had been normal in the past.

In June 2000, the Veteran was referred for VA neuropsychological testing for purposes of assessing her complaints of memory difficulties.  She reported that she first became aware of memory problems when she briefly returned to school a few years earlier.  She indicated that she had significant difficulty remembering what she read; that memory aids that had previously proven helpful no longer alleviated her problems; that she had to concentrate on her duties at work much more than she used to in the past; and that she forgot what she was supposed to do if she did not write it down.  She reported a history of iron-deficiency anemia, and migraine headaches approximately one to two times per month, and denied any difficulties with long-term memory, speech, or mood, and any history of head injury.

Following examination and testing, the neuropsychological examiner concluded that testing and interview date were not consistent with the Veteran's self-report of memory and concentration problems.  The examiner found that the Veteran's testing scores were generally in the average range for someone of her age and educational level; that, overall, the results were not suggestive of any central nervous system dysfunction; and that, given her age, and the fact that she had no known neurological risk factors, it was likely that her current perceived cognitive difficulties were attributable to fatigue and a hectic work environment.

In January 2001, the Veteran underwent a VA mental disorders examination in connection with her claim for service connection for memory loss.  She reported that she had been experiencing problems with memory loss since 1996.  She indicated that her short-term memory was good if she stayed focused, but that if her mind "drift[ed]" she was forgetful.  She stated that sometimes, while at home, she would go from one place to another and then forget the reason she went there.  She reported that she had gone to a memory class at the VA Medical Center (VAMC) in Durham, North Carolina, where she was told that her memory was "good," but that she thought it was a waste of time.  She also reported that she slept a lot when she was not working, and that she had a lot of generalized aches and pains, including joint pain and headaches.  On examination, the Veteran's mood was described as pleasant, but a bit tense.  She was oriented times three, and her memory, both remote and recent, was described as good.  The diagnostic assessment was "no psychiatric disorder found."

The Veteran was also evaluated neurologically in connection with her claim for service connection for headaches.  She reported having headaches for the past five years, occurring anywhere from one to times per month to four or five times per week, and lasting from one to four days.  She described her headaches as sometimes dull, sometimes sharp, sometimes steady, and sometimes throbbing.  She indicated that there was no known aggravant, and that the headaches were relieved by resting and taking 800 milligrams of Motrin.  She also reported having Toradol injections in the past, but none in the last six months.  She indicated that her headaches had not changed in intensity, duration, or frequency, and that there was no aura and no associated symptoms.  On examination, no neurological deficits were identified.  The diagnostic assessment was "headaches, tension and migraine, mixed type."

On VA general medical examination conducted the same day, it was noted that the Veteran appeared tired and had headaches and a slumped posture.  It was also noted that she had been anemic in the past, presumably due to some bleeding from hemorrhoids and/or some irregular menses, and that she was known to still have some internal hemorrhoids, but that her color was presently good, with no pallor.  The Veteran reported that light bothered her eyes in association with headaches.  It was noted that her headaches had been of two types; tension type, in a band across the top frontal area of her head, and migraine-like headaches associated with some vertigo and sickness that may last days instead of hours.

With regard to the Veteran's complaint of chronic fatigue, the general medical examiner noted the Veteran's report that she slept "like a rock," without disturbed sleep, but that she described herself as tense, with some degree of anxiety.  Rather than a sleep disturbance, she described that she "just feels the need of more sleep."  On testing, the Veteran was anemic.  The diagnostic assessment was that the Veteran was tired, tense, and active from worry, tenseness, and work, but not in the pathologic pattern attributed to chronic fatigue syndrome.  The examiner concluded, "No undiagnosed illness attributable to Gulf War found this examination."

In April 2010, the Veteran underwent a VA general medical examination in connection with her claims.  The examiner noted that the Veteran reported being constantly fatigued for the past 20 years; that she sought medical attention for her symptoms, was told that she was anemic, and prescribed iron pills; but that her anemia had since improved, and she reported still feeling tired all the time.  It was noted that she worked as a nurse eight hours per day, five days per week, that she ran errands for two hours after finishing work, and that she then went to bed as a result of generalized fatigue and pain in her lower back.  It was also noted that she did not have any associated fever, pharyngitis, lymph enlargement, or migratory joint pain; that she had previously suffered from bad headaches, but they had improved; that she had no sleep disturbances; and that she did not report prolonged fatigue after exercise.  The examiner opined that the findings were not consistent with chronic fatigue syndrome or fibromyalgia.  Laboratory tests were subsequently ordered, which reflected the presence of iron deficiency.  In light of that finding, the examiner opined that the Veteran's fatigue fit into the "category of a diagnosable chronic illness with partially explained etiology."

With regard to the Veteran's complaint of memory problems, the Veteran reported that they had been going on years.  She indicated that she had to write things down or she would forget them.  On examination, she was noted to be alert and oriented times three, with normal behavior, affect, coherence of response, and emotional reaction, without signs of tension.  The general medical examiner referred the Veteran for neuropsychological testing.

On neuropsychological examination, the Veteran reported that her memory problems began in 1992, after she returned home from serving in the Gulf War.  She expressed her belief that her memory had gradually declined over the years.  She indicated that she could learn things that were repetitious, such as her job as a home healthcare nurse, but that she had great difficulty learning anything new.  She reported that after reading something, she forgot the content immediately, and described problems with attention and concentration, word finding, reasoning skills, finding new places while driving, and remembering appointments and to take her medications.  She indicated that she was in pain, frustrated, irritable, depressed, and anxious.  She also indicated that she was constantly tired and woke up frequently during the night since 1992.

Following examination and testing, the neuropsychological examiner concluded that the Veteran's performance on neuropsychological testing fell broadly within average ranges on the great majority of tests administered.  However, there were several scores that fell well below expectation, in the areas of deductive reasoning (severely impaired) and novel problem solving (mildly impaired).  Additionally, she struggled on a short-term auditory attention task.  The examiner noted that it was possible that the Veteran had a mild cognitive disorder.  The examiner noted, however, that the Veteran's personality style, low frustration tolerance, and chronic pain were likely factors that impacted on her testing performance, and that it was possible that such issues were underlying her reported cognitive struggles.

With regard to the specific matter of memory, the neuropsychological examiner noted that the Veteran's scores were all within average ranges, with generally high average scores on auditory memory tasks and low average to average on a visual memory task, and that her learning slope on immediate auditory memory tasks was in the average ranges for her age group.  Based on this information, the general medical examiner concluded that no memory problems were identified on objective testing.

In June 2010, the Veteran underwent a VA psychiatric assessment.  She complained that she had depression and chronic fatigue since 1992, when she returned from the Gulf War, and that she had chronic fatigue syndrome that had never been diagnosed.  She reported symptoms that included depression, sleeping five to seven hours per night, never feeling rested, low energy, increased appetite, decreased interest in daily activities, and poor concentration.  She also reported nightmares and intrusive thoughts related to her service in the Persian Gulf, and pain related to headaches and her back, and expressed having a lot of stress due to finances and not liking her job.  On examination, she was alert and attentive, oriented, and cooperative, with appropriate grooming.  She complained of being tired and her affect was sleepy, with irritable, depressed, and lethargic mood.  Her memory and cognition were both described as good.  The diagnostic assessment was that she had PTSD and depressive disorder NOS.

On VA treatment in August 2010, the Veteran reported that had fibroids for which she needed surgery.  She reported that she was sleeping two to five hours per night and that her nerves were shot.  On examination, her memory was described as "intact."  In September 2010, the Veteran underwent a partial hysterectomy.

On a VA mental health assessment in October 2010, the Veteran complained that she had been depressed for over two years, which she attributed to financial stress and medical conditions.  She reported that she had been doing well prior to that, working two jobs.  She indicated, among other things, that she had had anxiety attacks three times over the last two months; that she heard voices; that she had seen "shadows" in other people's homes for many years; and that, although she denied suicidal thoughts presently, she experienced such thoughts twice "years" ago, and made attempts in the 1980s.  She reported that she felt sad, with sleep disturbance occurring about once per month, and indicated that she could not remember things and had to write everything down.  On examination, the Veteran's thought content was relevant, she was able to track well, her thought process production was spontaneous, and her mood was depressed.  The diagnostic assessment was anxiety disorder, NOS, mixed anxiety and depression.

In November 2010, the Veteran was examined in connection with a claim for service connection for PTSD.  She reported symptoms of hypervigilance and noted that she thought often of her experiences in the Gulf War.  She also acknowledged sleep difficulties.  She indicated she often had difficulties falling asleep, that she usually slept four hours at night, that she had "bad dreams of the military," and that she often had thoughts of her experiences in the military.  She also reported that she often heard voices and saw shadows; that she was very forgetful; and that she struggled with short-term memory.  She further reported current medical complaints of back pain; arthritis in her back, knees, and hands; joint pain; and headaches.

On examination, the Veteran was noted to be alert, fully oriented, and adequately groomed.  The examiner noted that the Veteran's overall mood appeared dysphoric; her affect appeared guarded; her thought processes at times contained loose associations and bizarre ideation; her judgment and insight were limited to fair; and her memory appeared adequate, with noted struggles with short-term recall.  The examiner concluded that the Veteran did not meet the criteria for PTSD, and that her symptoms were better represented by a diagnosis of anxiety disorder.  The final diagnostic assessment was anxiety disorder, NOS; rule out psychotic disorder, NOS.  The examiner opined that it was likely that the Veteran's symptoms of anxiety-including increased hypervigilance, sleep troubles, and increased paranoia-were "aggravated" by her military experiences, and that her bizarre ideation, which at that time did not meet the specific criteria for a delusional disorder, was most likely not related to her anxiety disorder and was a separate condition.

In a March 2011 addendum, the November 2010 VA examiner clarified that, although the Veteran did not meet the specific criteria for PTSD, her symptoms of hypervigilance, startle response, intrusive thoughts of her experiences in the Persian Gulf War, and sleep struggles were most likely related to her experiences in the Gulf War.

In an August 2011 rating decision, the AOJ granted service connection and a 50 percent rating for anxiety disorder, effective August 12, 2010.

During VA treatment in late August 2011, the Veteran reported not being able to get her problems out of her mind, which could affect her sleep.

The Veteran underwent another VA mental disorders examination in November 2011, for purposes of evaluating the severity of her service-connected anxiety disorder.  The Veteran reported, among other things, that she was taking Ambien and slept five to six hours per night.  She indicated that her sleep was "good" most of the time, and that she had tried to sleep without the Ambien but that it was too difficult.  She also reported feeling much better since being placed on medication for anxiety.  The examiner noted that the Veteran's psychiatric disorder was manifested by symptoms of anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.

In December 2011, the Veteran underwent an examination, with review of her claims file, for purposes of obtaining further information with respect to her claims for service connection for memory loss, headaches, and chronic fatigue, to include whether her complaints could be attributed to air gun vaccinations in service and/or to PTSD, as she alleged.

With respect to memory loss, the Veteran reported that she got anxious and was "on pins and needles all the time."  She felt that her anxiety caused her to be forgetful.  She did not report a specific onset for her memory loss; however, the examiner (Dr. R.H.) noted that prior records indicated that it began around 1994.  The examiner took note of the April 2000 letter from the Veteran's VA treating physician (referenced above), to include the treating physician's observation that the Veteran had not undergone neuropsychiatric testing to better define her reported cognitive deficits at that time.  The examiner noted that the Veteran had since undergone neuropsychological testing on two occasions, in June 2000 and April 2010, and that testing indicated that depression and anxiety were significant factors in the Veteran's expressed symptoms and did not indicate significant memory deficits.  The examiner concluded that, based on the Veteran's report and testing results, her memory loss was a symptom in relation to anxiety, was not due to an undiagnosed illness or other qualifying chronic disability, and was not due to air gun vaccinations.

With respect to headaches, the Veteran reported that she began to experience them in 1994, and that they were not as bad as they used to be.  She indicated that she previously required frequent, urgent or emergent visits for severe headaches, for which Toradol and Compazine were administered, and that she experienced aura and photophobia at that time, but that her headaches presently did not involve aura or photophobia, occurred no more than once every six to seven months, and that she was able to abort them soon after onset by drinking coffee and lying down to rest.  She described her headaches as usually bitemporal, and did not report any tension-type symptoms.  The examiner took note of the April 2000 letter from the Veteran's VA treating physician-to include the treating physician's observation that the Veteran had features of both muscle tension and migraine headaches and did not fall into a clear-cut diagnostic category-but concluded that, based on current information, her headaches could, in fact, be placed into a clear-cut diagnostic category; namely, migraine.  The examiner explained that although migraines are classically described as unilateral, bilateral migraines are very common; that the Veteran's description and symptomatology were consistent with migraines; that her headaches were not caused by or the result of undiagnosed illness or other qualifying chronic disability; that air gun vaccinations are not known to result in chronic headaches; and that she had not been diagnosed with PTSD. 

Finally, with respect to chronic fatigue, the Veteran reported that she was exhausted a lot at work.  She indicated that she had a difficult job taking care of two severely disabled teenagers.  She stated that she worked two night shifts; provided care by herself, to include turning them in bed, bathing them, changing their clothing and soiled garments, and administering medication ventilator care; was constantly on her feet all night, and performed frequent bending and lifting.  She also reported poor sleep, indicating that she was unable to get more than a couple of hours of sleep without Ambien, and only up to five or six hours of sleep with Ambien.  The examiner took note of the April 2000 letter from the Veteran's VA treating physician-to include the treating physician's observation that the Veteran's fatigue had no clear etiology-but concluded that, based on history and current information, the Veteran's fatigue was felt to be multifactorial in relation to her symptoms of anxiety, poor sleep, chronic pain, depression, and multiple chronic medical conditions, and was not due to an undiagnosed illness or other qualifying chronic disability.  The examiner explained that poor sleep was not uncommon in night workers, and was often a symptom of anxiety as well.  The examiner further observed that air gun vaccinations were not known to result in chronic fatigue, and that the Veteran had not been diagnosed with PTSD.

In January 2012, the Veteran underwent a trachelectomy for postmenopausal bleeding.

In August 2012, the Veteran's representative advanced argument to the effect that the onset of the Veteran's complaints was at about the same time that her service-connected menstrual disorder began.  The representative emphasized that the Veteran was service-connected for the removal of the uterus and both ovaries, including abnormal surgically-induced menopause; asserted that migraine headaches, joint pains, and mood swings were related to hormone imbalances and menopause; and submitted medical treatise evidence from the Mayo Clinic, www.womenshealth.gov, and the National Institutes of Health (NIH).  The treatise evidence indicated, inter alia, that migraines could be triggered by, among other things, stress, anxiety, lack of sleep, and/or hormone changes during the menstrual cycle; that, for some women, menopause could cause or worsen migraines; and that sleeping problems (insomnia) were common problems for women with surgical menopause, and that, in some women, menopause could cause symptoms such as headaches, forgetfulness, and aches and pains in joints.

On VA treatment in October 2012, the Veteran reported ongoing difficulty with memory and concentration and intermittent varied poor sleep which had a "huge" impact on her ability to focus.  She reported that she had not slept at all the previous night, and that that happened routinely, but unpredictably; maybe one to two times per week, or once every two wks.  It was noted that she had worrisome intrusive thoughts and memories about everything and everybody and at times could not shut it down.

In a March 2013 report, A VA gynecological examiner opined that there was less than a 50 percent probability that the Veteran's complaints of memory loss, headaches, and chronic fatigue were related to her service-connected menstrual disability.  In support of his opinion, the examiner noted that the Veteran had a history of vaginal bleeding; that she underwent a trachelectomy in January 2012; that she had physically recovered from the surgery, with no further bleeding and no pain from the surgery that would limit her from doing physical work; and that her reported symptoms were not medically related to her gynecological conditions.

The Veteran was also interviewed in March 2013 by the VA examiner (Dr. R.H.) who conducted the prior VA examination in December 2011.  That examiner similarly opined that it was "less likely as not" that the Veteran's memory loss, headaches, or fatigue was caused or aggravated by her service-connected menstrual disability.  In support of his opinion, the examiner noted that the Veteran had recovered well from her gynecological surgery, with no post-surgical complications or long-term sequelae; and that the etiology of the Veteran's complaints were well-defined by other known medical conditions (as outlined in the examiner's prior report in December 2011), none of which were related to the service-connected menstrual disability, for which she had undergone surgery with good results.

The Veteran also underwent another VA mental disorders examination in March 2013.  The Veteran reported, among other things, that she had stopped working in January 2012 because she was afraid that her concentration was not good, and she did not want to give a patient the wrong medication.  The examiner noted that the Veteran's psychiatric disabilities were manifested by symptoms of depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner also noted the Veteran's report that she could not sleep "when things trouble me," that she was tired all the time, and that she could not remember when her issues with memory loss began.  The results of neuropsychological testing in April 2013 were noted to be uninterpretable due multiple failures on symptom validity testing; as a result, areas of actual impairment were unable to be identified.  It was noted that the most salient finding from the evaluation was the Veteran's pattern of non-credible responding, and that it was very likely that suboptimal effort was present.  The final diagnostic impressions were anxiety disorder, NOD; r/o psychotic disorder; r/o PTSD (secondary to childhood abuse); and memory loss (per patient report).  The examiner indicated that, at present, she could provide any diagnoses related to memory loss.

On VA treatment in April 2013, the Veteran reported that she began to have panic attacks and anxiety after service.  She indicated that she had difficulty falling and staying asleep and that she slept five hours per night.  She denied nightmares.  Says reported that she worried "all the time" about "anything and everything," and that she felt "on edge" and "all keyed up."  She also indicated that she had memory difficulties; that she was unable to recall names of people and words; and that she heard voices.

In May 2013, the Veteran's representative advanced argument to the effect that the Veteran's dementia and fatigue "would go to her anxiety rating."

In June 2013, the Veteran reported she was sleeping three hours per night.  In October 2013, she complained that she was unable to fall and stay asleep if having anxiety, and that she took naps to make up for lack of sleep.  In December 2013, she reported sleeping two to five hours per night, taking Ambien as needed.

In January 2014, a VA examiner (Dr. R.H.) provided a further addendum to his December 2011 and March 2013 reports.  With respect to the Veteran's migraine headaches, the examiner opined that it was less likely than not (less than 50 percent probability) that such headaches were either caused or aggravated by the Veteran's service-connected anxiety disorder.  Citing the treatise materials provided by the Veteran's representative in August 2012, the examiner explained that, although many things can be a trigger, or stimulus, for migraines-such as emotional stress, hormonal changes, bright lights, strong odors, weather changes, lack or too much sleep, and intake of certain foods-these triggers are not, themselves, the cause of migraines.  Rather, current knowledge suggests a dysfunction in the neuron depolarization which produces changes intracranially and extracranially that account for migraine symptoms (e.g., aura, headache), and may be caused by changes in trigeminal nerve pathway, including drops in serotonin levels.

In February 2014, the Veteran underwent a VA gynecological examination.  After reviewing the evidence, and examining the Veteran, the examiner opined that it was less likely as not that the Veteran's headaches had been caused or aggravated by her service-connected menstrual disability at any point since June 1996 (when her claim for service connection was filed), to include during the years preceding her trachelectomy, when her menstrual symptoms were active.  The examiner acknowledged the treatise materials submitted by the Veteran's representative to the effect that some women have a worsening of migraine headaches when they take hormone replacement therapy.  However, the examiner noted that the Veteran entered menopause in May 2007; that she never took hormone replacement therapy for menopausal symptoms; that she had a hysterectomy in September 2010, due to post-menopausal spotting; that her ovaries were removed; and that none of the gynecology clinic notes prior or subsequent to the hysterectomy made any mention of problems with headaches.  Based on her examination and review of the evidence, the examiner found no clear connection between the Veteran's headaches and her menstrual cycles or menopausal state.

On VA treatment in April 2014, the Veteran reported that she was sleeping four to five hours per night.  She indicated that she was unable to fall and stay asleep, and was having racing thoughts.

III.  Applicable Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be presumed, for certain chronic diseases, such as organic diseases of the nervous system, which develop to a compensable degree within a prescribed period after discharge from service (one year for organic diseases of the nervous system other than multiple sclerosis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a) (such as organic diseases of the nervous system).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991)).

Furthermore, compensation may be granted for disability due to undiagnosed illness of a Veteran who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117.

During the pendency of this appeal, Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), as amended, compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  In order to qualify, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 U.S.C.A. § 1117(g).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be weighed as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

IV.  Analysis

In this appeal, the Veteran seeks to establish service connection for memory loss, chronic fatigue, and headaches.  As noted previously, she and her representative have advanced argument to the effect that service connection for these conditions should be granted as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy.  The Veteran has also asserted that these conditions might be attributable to air gun vaccinations during service, and/or secondary to PTSD.

After a full review of the record, including service records, reports of post-service medical treatment and examination, statements by the Veteran, and treatise evidence provided by her representative, the Board finds that service connection for memory loss, chronic fatigue, and headaches is not warranted under any of these theories.

A.  Memory Loss and Chronic Fatigue

As to the Veteran's complaints of memory loss and chronic fatigue, the Board finds that the most probative evidence of record reflects that the Veteran's complaints are attributable to the known clinical diagnosis of anxiety disorder; for which she is already service connected.  The Board acknowledges the treating VA physician's April 2000 opinion to the effect that the Veteran's complaints of memory loss and chronic fatigue might be due to undiagnosed illness.  However, the Board finds the December 2011 VA's examiner's opinion on the matter far more probative.  As noted above, after examining the Veteran, and reviewing the claims file-including the April 2000 letter from the Veteran's VA treating physician, and the results of neuropsychiatric testing and other evidence that was not available to the treating physician in April 2000-the December 2011 examiner concluded that, based on current information, including the Veteran's report and testing results, her memory loss was a symptom in relation to anxiety, and that her chronic fatigue was due, at least in part, to anxiety, poor sleep, and depression.

The December 2011 examiner provided a reasoned explanation for his opinion, together with clear conclusions and supporting data.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, as noted, his opinion was based on a larger universe of data than that which was available to the VA treating physician in April 2000, and with the benefit of hindsight.

Moreover, the December 2011 VA examiner's opinion appears to be otherwise consistent with the record, which contains many references suggesting that the Veteran has had poor sleep over the years as a result of anxious characteristics, and that she has experienced perceived difficulties with memory and concentration as a result of poor sleep and/or anxiety.  See, e.g, VA records dated May 1996 (reflecting complaints of sleep disturbances, chronic fatigue, and difficulty with concentration); May 1997 (diagnosing dysthymic disorder); June 2000 (attributing perceived cognitive difficulties to fatigue and a hectic work environment); January 2001 (concluding that the Veteran was tired from worry, tenseness, and work); April 2010 (noting that the Veteran woke up frequently during the night since 1992, was constantly tired, and that her personality style and low frustration were likely factors in her reported cognitive struggles); November 2010 (attributing the Veteran's reported sleep troubles and hypervigilance to anxiety disorder); November 2011 (identifying chronic sleep impairment and mild memory loss as symptoms of the Veteran's anxiety disorder); December 2011 (wherein she reported feeling that her anxiety caused her to be forgetful); March 2013 (wherein she reported that she could not sleep when things troubled her, and that she was tired all the time); and October 2013 (wherein she reported that she was unable to fall and stay asleep if she was having anxiety).  Indeed, the record reflects that the Veteran is currently being compensated for reported memory loss and sleep impairment as part and parcel of her service-connected anxiety disorder, and that functional loss due to memory and sleep impairment were taken into account in granting her claim for TDIU.  See July 2014 RO rating decision (increasing the Veteran's rating for anxiety disorder from 50 to 70 percent, and granting TDIU, based, in part, on reported difficulties with memory, concentration, and sleep).

In arriving at this conclusion, the Board has considered the March 2013 VA mental disorder examiner's statement to the effect that she was unable to provide a diagnosis related to the Veteran's memory loss.  However, it appears that the March 2013 examiner reached that conclusion because the results of contemporaneous neuropsychological testing were found to be uninterpretable.  In the Board's view, that conclusion in no way undermines the December 2011 VA examiner's opinion, which was based, in part, on two prior, valid courses of neuropsychiatric testing, as well as the other evidence then of record.  The December 2011 VA opinion remains the most probative evidence on the matter.

The Board has also considered the treatise evidence submitted by the Veteran's representative in support of the theory that the Veteran's problems with memory and chronic fatigue might be attributable to the Veteran's service-connected menstrual disorder.  The Board notes, however, that two VA physicians have concluded that, under the facts of this case, it is unlikely that the Veteran's complaints of memory loss and chronic fatigue are related to (i.e., have been caused or aggravated by) her menstrual disorder.  See VA examination reports dated in March 2013.   Inasmuch as these examiners provided a reasoned explanation for their opinions, together with clear conclusions and supporting data, the Board finds them highly probative and entitled to much greater weight than the treatise evidence provided by the Veteran's representative, which is only generic in nature.

The Board acknowledges that the evidence reflects that the Veteran was trained and worked as a licensed practical nurse.  As such, it must be conceded that she possesses some degree of medical knowledge.  However, the questions presented in this case, having to do with determining whether certain signs and symptoms can be attributed to known clinical diagnoses, or to medically unexplained chronic multisymptom illness, are highly complex in nature.  The Veteran's statements and testimony, at bottom (to include, for example, her assertions to the effect that her difficulties can be attributed to air gun vaccinations in service), consist essentially of only conclusions, with little or no reference to supporting data or applicable medical principles.  As such, the Board finds that they have very little probative value, and are far outweighed by the more probative opinions offered by examining physicians, as outlined above.

B.  Headaches

As to the Veteran's headaches, the Board finds that the most probative evidence of record reflects that they are most properly attributed to the known clinical diagnosis of migraine.  The Board acknowledges the treating VA physician's April 2000 opinion to the effect that the Veteran's headaches did not fall into a clear-cut diagnostic category, and might be due to undiagnosed illness.  However, the Board finds the December 2011 VA's examiner's opinion on the matter far more probative.  As noted above, after examining the Veteran, and reviewing the claims file-including the April 2000 letter from the Veteran's VA treating physician, and other evidence that was not available to the treating physician in April 2000-the December 2011 examiner concluded that, based on current information, the Veteran's headaches could, in fact, be placed into a clear-cut diagnostic category; namely, migraine.  The December 2011 examiner provided a reasoned explanation for his opinion, together with clear conclusions and supporting data.  See Nieves- Rodriguez and Stefl, supra.  In addition, as noted, his opinion was based on a larger universe of data than that which was available to the VA treating physician in April 2000, and with the benefit of hindsight.

The Board also finds that the preponderance of the evidence is against a finding that the Veteran's migraines are in any way related to service or a service-connected disability.  The Veteran's service treatment records are entirely negative for any evidence of chronic headaches.  In addition, the Veteran does not claim continuity of headache symptomatology since service, or that her headaches were manifested to a compensable degree during the one-year period following her discharge from service.  Rather, she has reported that her headaches began in 1994, more than a year after her release from her final period of active duty in February 1992.

The Board has considered the treatise evidence submitted by the Veteran's representative in support of the theory that the Veteran's migraines might be attributable to her service-connected menstrual disorder.  The Board notes, however, that three VA physicians have concluded that, under the facts of this case, it is unlikely that the Veteran's migraines are related to (i.e., have been caused or aggravated by) her menstrual disorder.  See VA examination reports dated in March 2013, January 2014, and February 2014.  Inasmuch as these examiners provided a reasoned explanation for their opinions, together with clear conclusions and supporting data, the Board finds them highly probative and entitled to much greater weight than the treatise evidence provided by the Veteran's representative, which is only generic in nature.

As to the Veteran's other theories of service connection (that her migraines might be attributable to air gun vaccinations during service, and/or secondary to PTSD), the Board notes that the December 2011 VA examiner specifically noted that air gun vaccinations are not known to result in chronic headaches.  In addition, the Veteran is not service connected for PTSD, and the December 2011 VA examiner provided an addendum report in January 2014 wherein he concluded that the Veteran's migraines were not caused or aggravated by her service-connected anxiety disorder.  Inasmuch as the examiner provided a reasoned explanation for that opinion, together with a clear conclusion and supporting data, the Board finds the opinion highly probative.

As noted previously, inasmuch as the evidence reflects that the Veteran was trained and worked as a licensed practical nurse, it must be conceded that she possesses some degree of medical knowledge.  However, the questions presented in this case, having to do with determining whether headaches can be attributed to a known clinical diagnosis, or to medically unexplained chronic multisymptom illness, are highly complex in nature.  The Veteran's statements and testimony, at bottom (to include, for example, her assertions to the effect that her difficulties can be attributed to air gun vaccinations in service), consist essentially of only conclusions, with little or no reference to supporting data or applicable medical principles.  As such, the Board finds that they have very little probative value, and are far outweighed by the more probative opinions offered by examining physicians, as outlined above.

C.  Conclusion

For the foregoing reasons, the Board finds that the claims for service connection for memory loss, chronic fatigue, and headaches, each to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy, must be denied.  The most persuasive (i.e., probative) evidence of record reflects that the Veteran's memory loss, chronic fatigue, and headaches are most properly attributed to the known clinical diagnoses of anxiety and migraine, and not to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (to include chronic fatigue syndrome or fibromyalgia).  The Veteran has not alleged continuity of symptomatology of headaches since service, there is no evidence that migraines were manifested to a compensable degree within a year of service, and the evidence preponderates against a finding that the Veteran's migraines are otherwise related to service or a service-connected disability.

In reaching the decision to deny each claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  Unfortunately, however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy, is denied.

Service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy, is denied.

Service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy, is denied.


REMAND

Unfortunately, the Board finds that further action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran's claim for service connection for joint pain has been pending since 1996.  Although she has been examined for purposes of evaluating the etiology of pain in her right wrist, right knee, right ankle, feet, and thoracolumbar spine (in January 2001 and December 2011), the expanded record shows that, during the time that her claim has been pending, she has also complained of pain in her cervical spine, shoulders, left wrist, left hip, left knee, and left ankle.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim).

Thus far, the Veteran has not been afforded a VA compensation examination for purposes of assessing her complaints of pain in these additional joints.  Nor has a medical opinion been obtained that addresses her contention that she should be service connected for disability associated with congenital scoliosis of her thoracolumbar spine, or with respect to the likelihood of a relationship between currently shown disabilities of her right ankle and feet and probable tenosynovitis of the ankles noted during service in March 1973.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board finds that further VA examination by one or more appropriate physicians-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for joint pain.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of her claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Records of the Veteran's treatment through the VAMC in Phoenix, Arizona, and the VA Outpatient Clinic (VAOPC) in Mesa, Arizona, were last associated with the record on appeal on June 26, 2014.  Hence, more recent medical records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 26, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Phoenix VAMC and Mesa VAOPC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 26, 2014.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations of her cervical spine, shoulders, left wrist, thoracolumbar spine, left hip, left knee, ankles, and feet, by one or more appropriate medical professionals, at a VA medical facility.

The contents of the entire electronic claims file, to include a complete copy  must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each examiner must provide all examination findings/testings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

Thoracolumbar spine:  The examiner should indicate whether the scoliosis of the Veteran's thoracolumbar spine represents a congenital defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a congenital disease (i.e., a condition capable of improving or deteriorating).

In so doing, the examiner should specifically consider and comment upon the medical significance, if any, of a July 1997 VA treatment record, which describes the Veteran's scoliosis as "structural"; a January 2001 VA examination report that describes it as "developmental" and "symptomatic"; a December 2011 VA examination report that describes the Veteran's back pain as "mechanical"; and a January 2014 VA examination addendum that describes the Veteran's scoliosis as being in the nature of a "lifelong defect."

If the scoliosis is a congenital defect, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the defect was subject to superimposed disease or injury during service (to include as a result of heavy lifting or otherwise), resulting in a current disability, to include current arthritis and/or degenerative disc disease.

If the scoliosis is a congenital disease, the examiner should offer an opinion as to whether the disease (a) clearly and unmistakably existed prior to entry into any period of service, and, if so (2) whether the disease was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.

For any disorder of the thoracolumbar spine determined not to have clearly and unmistakably existed prior to service (to include current arthritis and/or degenerative disc disease), the examiner should offer an opinion as to whether it is at least as likely as not that the disability (a) had its onset in, or is otherwise medically related to the Veteran's military service, to include in-service air gun vaccinations and/or exposure to environmental hazards while stationed in the Southwest Asia theatre of operations during the Persian Gulf War; or (b) was caused or aggravated (worsened beyond natural progression) by the Veteran's service-connected psychiatric disorder and/or menstrual disability, status post hysterectomy, at any point since June 1996, to include during the years preceding her trachelectomy, when her menstrual symptoms were active.

Cervical Spine, Shoulders, Left Wrist, Left Hip, Left Knee, Ankles, and Feet:  The examiner should note and detail all assertions of joint pain associated with the Veteran's cervical spine, shoulders, left wrist, left hip, left knee, ankles, and feet since June 1996 (when her claim for service connection was filed).

The examiner should also list all diagnosed disability(ies) associated with the cervical spine, shoulders, left wrist, left hip, left knee, ankles, and feet present at any point since June 1996 (even if currently resolved).

In doing so, the examiner should specifically consider the reports of joint pain and/or diagnoses set out in VA medical records and examination reports dated in June 1996 (pertaining to left lateral epicondylitis and left wrist strain); October 1996 (noting improvement of left elbow pain, with discomfort only on lifting something heavy); May 1997 (pertaining to reports of bilateral ankle and knee pain since childhood, with intermittent swelling of the ankles, without x-ray evidence of disease); July 1997 (pertaining to left hip strain); January 2001 (setting out a diagnosis of bilateral pes planus, with arthralgia of the right ankle that was believed to be attributable to pes planus); January 2004 (noting that the Veteran had osteoporosis and fragility fractures with hypermobility of the joints); December 2004 (reflecting complaints of right hip, leg, and ankle pain following a fall, with a clinical impression of obvious ankle sprain); June 2008 (indicating that the Veteran's right hip pain was due to scoliosis); December 2009 (indicating that right leg and hip pain was due to sciatica); July 2012 (setting out complaints of bilateral foot pain, with a clinical assessment of bilateral hallux abducto valgus (HAV) and hammertoes); May 2013 (reflecting x-ray findings of osteoarthritis in both knees); August 2013 (noting likely patellofemoral joint dysfunction of the left knee); October 2013 (pertaining to pain in the cervical spine following a fall on a treadmill, with x-ray findings of degenerative changes and retrolisthesis); and April 2014 (pertaining to a "pleuritic" shoulder of reportedly unclear etiology which was thought to be possibly due to muscle strain and spasm).

If any symptoms of joint pain are determined to be not associated with a known clinical diagnosis, a further specialist opinion will be required to address these findings, and should be ordered by the primary examiner.

The specialist should be requested to determine which of these symptoms, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for six months or more or whether they exhibited intermittent worsening over a six-month period.

Then, with respect to each diagnosed disability of the shoulders, left wrist, left hip, left knee, ankles, and/or feet since June 1996, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability: (a) had its onset in, or is otherwise medically related to the Veteran's military service, to include in-service air gun vaccinations and/or exposure to environmental hazards while stationed in the Southwest Asia theatre of operations during the Persian Gulf War; or (b) was caused or aggravated (worsened beyond natural progression) by the Veteran's service-connected psychiatric disorder and/or menstrual disability, status post hysterectomy, at any point since June 1996, to include during the years preceding her trachelectomy, when her menstrual symptoms were active.

In rendering the requested opinions with respect to the ankles and feet, the examiner should specifically consider and comment upon the medical significance, if any, of the pain, swelling, strain, and probable tenosynovitis of the ankles noted during service in March 1973; the Veteran's report on VA examination in May 1997 that she had had intermittent pain in her bilateral ankle (and knee) joints since childhood, worse in bad weather, with intermittent swelling of her ankles; that x-rays of her ankles in May 1997 revealed no evidence of disease; and that, on VA examination in January 2001, she was found to have mildly symptomatic pes planus and arthralgia of the right ankle believed to be secondary to pes planus.

The examiner should also discuss the medical significance, if any, of the medical articles submitted by the Veteran's representative in August 2012, indicating that, in some women, menopause can cause aches and pains in the joints.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


